69 N.Y.2d 989 (1987)
Alex E. Penman, Respondent,
v.
Pan American World Airways, Inc., Appellant.
Court of Appeals of the State of New York.
Argued April 23, 1987.
Decided May 28, 1987.
James S. Frank and Penny Ann Lieberman for appellant.
Edgar Pauk and Jonathan A. Weiss for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, and certified question answered in the affirmative. As we stated in Matter of Pan Am. World Airways v New York State Human Rights Appeal Bd. (61 N.Y.2d 542), the Statute of Limitations is tolled during the pendency of a complaint with the Division of Human Rights *991 pursuant to CPLR 204 (a) and thus the action is not time barred.